Citation Nr: 0725623	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability, 
including degenerative disc disease (previously characterized 
as low back condition with Schmorl's nodes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In April 2007, the veteran testified at a 
hearing before the undersigned Veterans Law Judge in 
Albuquerque, New Mexico, and a transcript is of record.  

It is noted that in addition to the issue on the cover page 
of the decision, the veteran had also perfected appeals 
concerning entitlement to service connection for arthritis of 
back, hips, and knees, and residuals of malaria.  At the 
April 2007 hearing, however, the veteran expressed his desire 
to withdraw all appeals except for service connection for the 
low back with Schmorl's nodes, and the record contains an 
April 2007 VA Form 21-4138 that indicated this intent in 
writing.  


FINDINGS OF FACT

1.  In a May 1999 decision, the RO declined to reopen a claim 
of service connection for low back condition, and evidence 
received since is new and material.

2.  The competent and probative medical evidence is in 
equipoise concerning a nexus between the veteran's current 
degenerative disc disease and military service.  


CONCLUSIONS OF LAW

1.  A May 1999 RO decision is final, and evidence received 
since justifies reopening a claim of service connection for a 
low back disability.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).

2.  A low back disability, including degenerative disc 
disease (previously characterized as low back condition with 
Schmorl's nodes), was incurred during active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable outcome detailed below, VA's application 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), need not be addressed at 
this time.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

The veteran's service medical records show that in November 
1969 he had a sudden onset of back pain after bending over, 
and was brought in for treatment by ambulance.  It was noted 
that he had a history of lumbosacral strain in 1968 secondary 
to heavy lifting.  Physical examination found moderate spasm, 
straight leg raising 45 degrees bilaterally with pain.  The 
impression was acute lumbosacral strain.  At a separation 
physical, the veteran's back was found to be clinically 
normal. 

In July 1982, the veteran filed a claim of service connection 
for a back disability, and submitted a July 1982 private 
medical record from Orthopedic Associates of Spokane that was 
addressed to an insurance company.  It indicated that the 
veteran had felt a pop in his back in May 1982 when 
installing a window air conditioner.  In terms of past 
history, the veteran stated that he had experienced at least 
six prior injuries to the low back, the first two of which 
had occurred in the military, and four more in the last year.  
A 1980 x-ray had shown diminished intervertebral disc space 
height at L5-S1.  

At a September 1982 VA general medical examination the 
veteran reported that he had first injured his back at Ford 
Richardson when his back popped out.  The second time 
occurred when he was on leave just before his discharge and 
his back went out again.  The veteran reported intermittent 
problems with his back since then.  Upon reviewing x-rays, 
the diagnosis was degenerative lower lumber disc disease 
(Schmorl's nodes only).  

A November 1982 rating decision denied a claim of service 
connection for a low back condition because it was determined 
that any in-service back problems were acute.  The veteran 
appealed, and during the interim prior to Board review, the 
veteran's parents submitted a May 1983 statement that 
described the veteran's injury to his back while on leave in 
1970.  Thereafter, a June 1984 Board decision denied the 
claim because it had appeared whatever in-service back injury 
had occurred failed to result in chronic residuals.  The 
Board noted that the veteran had sustained a serious 
industrial low back injury in May 1982, and post-service 
evidence regarding a back injury was too remote from service 
to be reasonably related thereto.  

In July 1996, the veteran sought to reopen a claim of service 
connection for a low back injury.  Medical evidence submitted 
in relation to the application included a November 1994 
radiology report with an impression of marked degenerative 
disc space narrowing at L5-S1.  A July 1996 doctor's report 
for the State of California noted the veteran's report of 
long history of back problems, and that he had injured his 
back in service with resultant flare up about once a year.  
He had most recently hurt his back when a loose piping 
connection had fallen onto his back.  

An October 1996 rating decision determined that though the 
recent evidence may have shown the presence of a current back 
disability, it failed to show that the back disability had 
been incurred in service. 

In June 1998, the veteran again sought service connection for 
a back disability; he was experiencing an odd numb feeling in 
his right thigh.  Pursuant thereto, a September 1996 letter 
from Larry D. Herron, M.D., to an insurance company indicated 
that the veteran suffered from diffuse lumbar spinous process 
tenderness.  Other private medical evidence addressed the 
veteran's ability (or lack thereof) to continue working due 
to his back problems.  Also, a September 1998 statement from 
the veteran's friend indicated that in 1973 they had both 
been employed at a corporation and the veteran had bent over 
to pick up a piece of sheet metal when he experienced a 
sudden onset of low back pain.  The veteran had been taken to 
the hospital and was out of work for four and a 1/2 weeks with 
low back strain.  The veteran's friend concluded that the 
injury was probably connected to previous injuries suffered 
by the veteran during military service.

Thereafter, a May 1999 rating decision found that new and 
material evidence had not been received to reopen the claim 
because there was no evidence that the veteran's back injury 
was incurred in service.  Also, the "buddy" statement had 
not pointed to a back condition within one year of service-
rather, it was three years after service.  

In February 2002, the veteran again sought service connection 
for a low back disability, which he contended was further 
aggravated by his combat service.  (In this light, it is 
noted that a March 2001 rating decision granted service 
connection for glaucoma, right eye, as directly related to a 
concussive military injury, and a June 2004 rating decision 
granted service connection for post-traumatic stress disorder 
due to confirmed exposure to stressors.  The RO also 
recognized that the veteran had been a medical corpsman, and 
he was awarded a Combat Medical Badge).     

The record contains a May 2002 letter from Lyle H. Warren, 
M.D., who stated that the veteran had been his patient for 
over ten years with treatment for chronic lumbar sacral back 
pain.  Dr. Warren opined that the veteran's back injury was 
more likely than not to have occurred while on active 
military service. 

An October 2006 letter from Al Colburn, P.A.-C, and Roset 
Samuel, M.D., indicated that a recent MRI showed severe 
degenerative disc disease with a cyst across L5 nerve root 
that resulted in narrowing of the central canal.  The letter 
noted several service medical records dated September 1968 
and November 1969, which  showed a history of at least two 
back injuries during active duty.  It was noted that the 
veteran continued to express back pain in the lumbar region 
as revealed by numerous workups since this discharge.  After 
reviewing the records, it was determined that this injury 
initially occurred while on active duty.  

An October 2006 VA examination reached the opposite 
conclusion, and found that current low back pain secondary to 
degenerative disk disease was not related to service.  
Particularly, the VA examiner concluded that the veteran's 
in-service back problem had resolved with treatment, and his 
exit physical had been normal.  

It is evident that since the last final denial in May 1999, 
the evidence received since is new and material and the claim 
is reopened.  Specifically, the recent evidence relating to a 
nexus between a current back disability and in-service events 
had not been of record previously, and it addresses an 
unanswered question concerning a necessary element of service 
connection. 

Turning to the merits, it is noted that at his April 2007 
hearing the veteran testified to the fact that during Vietnam 
he had been in the field and jumped out of helicopters.  His 
back had bothered up, but he self-medicated.  In terms of the 
veteran's contentions regarding participation in combat, it 
is recognized that section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service, id., and competent 
medical evidence is still generally required to address the 
questions of either current disability or nexus to service, 
see Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (quoting 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995)).  

In this case the veteran's service medical records contain 
notations concerning back problems.  It is determined that 
the positive and negative evidence has reached an equipoise 
concerning whether a current low back disability was incurred 
during service.  Again, in order to grant service connection, 
the evidence must demonstrate that (1) the veteran had a 
chronic disease in service, or during an applicable 
presumption period, and (2) that the veteran presently has 
the same condition.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Alternatively, the nexus between service and the 
current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

Here, and particularly since the Board's 1984 denial of the 
veteran's original claim of service, new and material 
evidence, when viewed collectively (which may now be done 
because the claim is reopened and all evidence of record is 
reviewed), sufficiently attributes the veteran's disc disease 
to service.  Notably, a September 1998 buddy statement 
indicated that three years after discharge (in 1973) the 
veteran had had back problems, and the record otherwise 
illustrates a continuity of symptomatology over the decades 
thereafter.  Further, though the October 2006 VA examiner 
offered a negative etiological opinion, an October 2006 
letter from a private medical establishment evidenced 
necessary review of the veteran's service medical records, 
which precipitated a positive etiological opinion.  

In such a circumstance, any doubt is appropriately resolved 
in the veteran's favor, and the claim of service connection 
is granted.  


ORDER

A claim of service connection for a low back disability, 
including degenerative disc disease (previously characterized 
as low back condition with Schmorl's nodes) is reopened, and 
granted.    



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


